Hon. Dorsey B. Hardeman, Chairman
Finance Committee
State Senate
Austin, Texas
                              Opinion No. C-395
                              Re:   Validity of an appropriation
                                    out of general revenue to the
Dear Senator Hardeman:              Panhandle-Plains Museum.
       Your request for an opinion reads as follows:
            "The Senate Finance Sub-committee has
       directed me to request an opinion on the
       matter of whether funds appropriated out of
       General Revenue may be used for the construc-
       tion of an annex or addition to the Panhandle-
       Plains Museum is a valid appropriation, in
       view of the College Building Fund established
       originally in 1947 and subsequently amended.
            "Your early consideration of this im-
       portant question will be greatly appreciated,
       as the Committee is in the process of finaliz-
       ing the Sub-committee report."
       Section 17 of Article VII of the Constitution of Texas pro-
hibits the use of "any General Revenue funds for the acquiring or
constructing of buildings or other permanent improvements" by
designated institutions of higher learning. West Texas State Uni-
versity at Canyon is a designated institution of higher learning
specified in Section 17 of Article VII of the Constitution of Texas.
Therefore, your question involves whether an appropriation for the
construction of an annex or addition to the Panhandle-Plains Museum
constitutes an appropriation to a designated institution of higher
learning for the acquiring or constructing of buildings or other
permanent improvements.
       The General Appropriation Act of the 42nd Legislature for
the biennium ending August 31, 1933, contained the following item
of appropriation to West Texas State Teachers College, Canyon


                               -1860-
Hon. Dorsey B. Hardernan,page 2 (C-395)


(now West Texas State University at Canyon):
       "For one unit of library and museum
          building provided, however, this
          appropriation will be available
          only in the event the sum of
          $25,OOO.OO is raised by private
          subscription and deposited with
          the Board of Control for the pur-
          pose of supplementing this fund,
          and to be paid out on order of
          the Board of Control....................25,OOO.OO~
       Pursuant to the conditions contained in the above-quoted
item of appropriation, The Panhandle-Plains Historical Society
raised by popular subscription $25,OOO.OO and deposited said sum
with the Board of Control of the State of Texas, and on August 8,
1932, entered into an agreement with the State of Texas whereby
there would be constructed the building in question.
      Paragraphs I and II of the agreement read as follows:
                        "I
           Title and ownership of the building so to be
      constructed shall forever remain in the State of
      Texas.
                        "II
           The use and occupancy of the building shall
      be made by The Panhandle-Plains Historical So-
      ciety, subject to the reasonable rules and regu-
      lations as may be hereafter promulgated by the
      Board of Regents of the State Teachers Colleges
      of the State of Texas or any other administrative
      board acting for or on behalf of the State of
      Texas as may succeed to or hereafter exercise like
      administrative functions or similar thereto as is
      now being exercised by the Board of Regents of the
      Teachers Colleges of the State of Texas, in accord-
      ance with law, such regulations always to safeguard
      unto The Panhandle-Plains Historical Society the
      reasonable use and occupancy of said building for
      the purpose of housing its collection as it now ex-
      ists and as hereafter augmented and for the purpose
      of carrying the activities of The Panhandle-Plains
      Historical Society in conformity to and in consonance
      with its chartered purposes."

                               -1861-
Hon. Dorsey B. Hardeman, page 3.(C-395)


       The current General Appropriation Act contains the fol-
lowing appropriation:
            "PANHANDLE-PLAINS HISTORICAL MUSEUM
          (Administered by West Texas State University)
                                     For the Years Ending
                               August    31,         August 31,
                                    1964                1965
      General Operating Expenses,
      Including Salaries and
      Wages                      $      40,000       $   40,000
      For the construction of a
      memorial Museum Building,
      the purchase of display
      cases and other equipment
      and materials in connection
      with the construction and
      completion of such building;
      providing that none of the
      funds appropriated in Item
      2 shall be used for repairs
      or rehabilitation of present                       10,000
      structures                        25,000           & U.B.
         Total, Panhandle-Plains I
                Hlstorlcal Museum 8 65,000               50,000"
                                                                   ,,
       In view of the foregoing, it is our opinion that the
Panhandle-Plains Museum constitutes an entity separate and apart
from the West Texas State University at Canyon. The title and
ownership of the property is in the State of Texas. The Board of
Regents of the State Teachers Colleges of the State of Texas acts
merely as an administrative agent of the Museum for the State of
Texas and the Legislature has so treated the Museum since its in-
ception. It is therefore our opinion that Section 17 of Article
VII of the Constitution of Texas does not apply to appropriations
made to the "Panhandle-Plains Museum." You are therefore advised
that an appropriation to the Panhandle-Plains Museum out of General
Revenue, for the construction of an annex or addition to the
Panhandle-Plains Museum building, would be a valid approp~riati~on.
                          SUMMARY
            The Panhandle-Plains Museum constitutes
       an entity separate and apart from West Texas


                                -1862-
 Hon. Dorsey B. Hardeman, page 4 (C-395)


           State University at Canyon, and an appropriation
           to the Panhandle-Plains Museum out of the General
           Revenue Fund for the construction of an annex or
           addition to the Panhandle-Plains Museum building
           would be a valid appropriation, since Section 17
           of Article VII of the Constitution of Texas is not
         ,1applicable to such appropriation.
                                      Yours very truly,
                                      WAGGONER CARR
                                      Attorney General


                                      By/$           /%%
                                             John Reeves
                                             Assistant
 JR:ms
 APPROVED:
 OPINION COMMITTEE
  W. V. Geppert, Chairman
  ~J.:C. Davis
  Roy B. Johnson
   Carlos Vela
~k,~MiltonRichardson
  Linward Shivers
  APPROVED FOR THE ATTORNEY GENERAL
  By: Stanton Stone
     ,'




                                   -1863-